Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06/29/2022.
Claims 2-21 are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed 06/29/2022, with respect to the 35 USC 103 rejection to claims 2, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 11, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0162994 to Rodzevski et al. (hereinafter Rodzevski) in view of US 2015/0332031 to Mistry et al. (hereinafter Mistry).
As to claims 2, 14 and 18, Rodzevski teaches method comprising: causing, by a processor of a host device, an indication of a code, the code soliciting a generic pairing advertisement from a wearable device (paragraphs 61 and 62, the request to the wristlet from the phone, the phone read as the host device, requesting activation for pairing); in response to code, receiving, via a first wireless communication, the generic pairing advertisement from the wearable device (paragraph 62, in response to the request from the phone, the wristlet responds with a unique identifier); in response to receiving the generic pairing advertisement, causing an indication of a pairing code (paragraphs 63 and 64, the phone sends the generated key to the wristlet); and receiving, via a second wireless communication, a pairing advertisement from the wearable device, the pairing advertisement comprising an indication of the pairing code (paragraph 64, the phone receives the generated key from the wristlet).
Rodzevski does not explicitly teach causing, to be displayed on the display of host device and displaying an indication of an optical code to be displayed on a display of the host device.
However, Mistry teaches causing, to be displayed on the display of host device and displaying an indication of an optical code to be displayed on a display of the host device (paragraphs 220, 221 and 249, wherein the phone generates visual tags, barcodes or other display information to be captured by the camera of the wearable device for pairing the devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pairing process taught by Rodzevski to include the method of pairing including visually displaying an optical code as taught by Mistry in order to increase the speed, ease of use and security of the pairing process through the use of optically capturing necessary data instead of wireless or manual entry of the data.
As to claim 10, Mistry teaches wherein the optical code comprises a custom reference shape associated with a shape feature rule (paragraph 215).
As to claim 11, Mistry teaches wherein the causing further comprises: in response to receiving a user input to initiate pairing with the wearable device, causing, by the processor of the host device, the indication of the optical code to be displayed on the display of the host device, the optical code soliciting the generic pairing advertisement from the wearable device (paragraphs 221, wherein the initiation of the pairing is in response to the user enabling pairing mode).
As to claim 13, Rodzevski teaches wherein the wearable device is a first wearable device and the pairing advertisement is a first pairing advertisement, and wherein the method further comprises: receiving, via a third wireless communication, a second pairing advertisement from a second wearable device; and in response to a determination that the second pairing advertisement does not indicate the pairing code, refraining from initiating a secure communication with the second wearable device (paragraph 64, wherein if the key is received from a different device and the key is different meaning the keys do not match, the method ends without pairing).

Claims 3, 4, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodzevski in view of Mistry in further view of US 2018/0131408 to Austad.
As to claims 3, 15 and 19, Rodzevski and Mistry do not explicitly teach wherein the method further comprises: in response to a determination that the pairing advertisement comprises the indication of the pairing code, transmitting a third wireless communication to the wearable device, the third wireless communication comprising a first key; receiving, via a fourth wireless communication, a second key from the wearable device; and establishing an encrypted connection using the first key and the second key.
However, Austad teaches in response to a determination that the pairing advertisement comprises the indication of the pairing code, transmitting a third wireless communication to the wearable device, the third wireless communication comprising a first key; receiving, via a fourth wireless communication, a second key from the wearable device; and establishing an encrypted connection using the first key and the second key (paragraph 64, exchanging of keys which are used to provide an encrypted communication link).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pairing process taught by Rodzevski and Mistry to include the method of pairing as taught by Austad in order to increase the security of the communications between the devices by encrypting the communications preventing unauthorized users or devices from intercepting, reading and/or communicating in the place of one or both of the devices.
As to claims 4, 16 and 20, Austad teaches wherein the encrypted connection is established using an elliptic curve Diffie-Hellman (ECDH) exchange with the first key and the second key to establish a shared secret (paragraph 64, SSP as defined in the Bluetooth specification which includes an elliptic curve Diffie-Hellman (ECDH) exchange).

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodzevski in view of Mistry in further view of US 2015/0222517 to McLaughlin et al. (hereinafter McLaughlin).
As to claim 8, Rodzevski and Mistry do not explicitly teach generating a first keyed-hash message authentication code (HMAC) based on the shared secret, wherein the shared secret comprises a Diffie-Hellman Key (DHKey); transmitting the first HMAC to the wearable device; and processing a second HMAC based on the DHKey received from the wearable device.
However, McLaughlin teaches generating a first keyed-hash message authentication code (HMAC) based on the shared secret, wherein the shared secret comprises a Diffie-Hellman Key (DHKey); transmitting the first HMAC to the wearable device; and processing a second HMAC based on the DHKey received from the wearable device (paragraphs 255, 257 and 266, use an HMAC-based key derivation function, generating a public/secret key pair using a Curve25519 algorithm (documented at http://cr.yp.to/ecdh.html) based on the elliptic curve Diffie-Hellman key agreement protocol; sending, receiving and verifying the authTagC).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pairing process taught by Rodzevski and Mistry to include the method of secure communication as taught by McLaughlin in order to increase the security of the communications between the devices by encrypting the communications preventing unauthorized users or devices from intercepting, reading and/or communicating in the place of one or both of the devices.
As to claim 9, McLaughlin teaches after the process the second HMAC further comprising: generating handshaking information, the handshaking information enabling a secure connection with the wearable to be reestablished without optical code pairing (paragraphs 274 and 276, the exchange of request messages and communications using Bluetooth protocols).
As to claim 12, McLaughlin teaches wherein the method further comprises: establishing a secure connection between the host device and the wearable device; and transmitting a third wireless communication to the wearable device soliciting transmission of content from the wearable device to the host device via the secure connection (paragraphs 247 and 266, communications using the generated key pairs provide a secure connection/communication and sending of the salt and public key for updating the pairing state  solicits transmission of content).

Allowable Subject Matter
Claims 5, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497